Citation Nr: 1110330	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  06-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Thomas Andrews, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active service from June 1990 to January 1991.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2007, the Veteran and his brother testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is also associated with the claims folder.

The Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development in November 2007.

In an April 2010 decision, the Board denied entitlement to service connection for PTSD, finding that the record did not include credible supporting evidence verifying the occurrence of the his claimed in-service stressors.  The Board also determined that the Veteran had failed to submit new and material evidence to reopen the claim for service connection for an acquired psychiatric disability, other than PTSD.  The matter was appealed to the United States Court of Appeals for Veterans' Claims (Court).

The Court granted the parties' Joint Motion for Partial Remand of the Board's April 2010 decision.  Pursuant to the actions requested in the September 2010 Joint Motion, the Court vacated the Board's decision and remanded the issue of entitlement to service connection for PTSD to the Board for readjudication.  The decision to deny the reopening of the claim for service connection for an acquired psychiatric disability, other than PTSD, was left undisturbed. 

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for PTSD is warranted.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e. DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), 32 (4th Ed.) (1994); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

Under the DSM-IV, PTSD is a mental condition classified among the anxiety disorders.  The condition is characterized by physiological and behavioral symptoms following exposure to an extreme traumatic stressful event (known as a traumatic stressor).  A traumatic stressor involves direct personal exposure to any one of the following:  1) Experiencing actual or threatened death or serious injury or other threat to one's physical integrity.  2) Witnessing an event that involves death, injury, or a threat to the physical integrity of another person.  3)  Learning about unexpected or violent death, serious harm, or threat of death or injury experienced by a family member or other close associate.  Response to the stressful event, or stressor, must involve feelings of intense fear, helplessness, or horror.  Additionally, despite persistent efforts to avoid situations or conditions associated with the trauma, re-experiencing of the traumatic event occurs.  DSM-IV at 309.81.  

When the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

Generally, but not always, a veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).  However, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records, including evidence of behavior changes, which may corroborate his or her account of the stressor incident.  

A longitudinal review of the record detailed that service personnel records showed that the Veteran served on active duty in the United States Navy from June 1990 to January 1991 and was stationed at the Fleet Combat Training Center Atlantic at Dam Neck in Virginia Beach, Virginia.  The Veteran's DD Form 214 listed his military occupational specialty (MOS) as Communication and Intelligence Specialist and noted that the Veteran was given an entry level separation due to other physical/mental conditions - personality disorders.  Additional service personnel records identified his duty station as OSA School, Dam Neck, Virginia, and his barracks as BKS 519 Dam Neck, VA.  

A June 1989 Report of Medical History noted that the Veteran experienced situational anxiety related to his father's illness.  Service treatment records revealed that the Veteran received treatment for a chronic left ankle sprain (1990) and tension headaches (January 1990).  The clinical record dated in January 1990 revealed that the Veteran was "harassed" in service, and that he had an abusive roommate that yelled at him and slapped him.  

The record also demonstrated that the Veteran received in-service treatment for headaches on January 4, 1991, with the treating physician specifically indicated upon examination that day that there was "no history of blunt trauma" and that the Veteran presented complaining of a bad headache for the last 24 hours.  A copy of a January 1991 hospital admission report submitted by the Veteran from Portsmouth Naval Hospital showed that the "use of injury" was listed as "trauma." 

Additional service treatment records further demonstrated that the Veteran was treated for headaches again on January 7, 1991, and again it was noted there was no evidence of trauma, with the examiner listing an assessment of vascular headaches, resolving.  Significantly, a subsequent January 1991 Dental Health Questionnaire indicated that the Veteran has hospitalized for migraine headaches due to stress. 

Naval Hospital Narrative Summaries dated in January 1991 noted the Veteran was discharged after attempting to commit suicide by cutting his arm and upon being diagnosed with personality disorder.  He reported having suicidal thoughts in October 1990 while attending OS "A" School and being harassed after injuring his left ankle.  It was again indicated that he was harassed in January 1991 after seeking treatment for vascular headaches.  He commented that he was thwarted from seeing the Chaplain.

A July 1995 discharge summary from Charter Hospital listed a final diagnosis of polysubstance abuse.  It was noted that the Veteran was admitted for severe depression along with alcohol and drug abuse.  The examiner listed a history of suicide attempts in 1990 (cutting his arm) and in 1992 (wrecking his car or truck twice).  It was furthered noted that the Veteran had been hospitalized twice in the Navy in 1990 for psychiatric problems, depression, and suicide attempts.

VA treatment records dated from 2004 to 2007 detailed that the Veteran had been diagnosed with PTSD. 

In a September 2005 VA PTSD examination report, the Veteran complained of reoccurring nightmares, sleep impairment, intrusive thoughts, panic attacks (3 or 4 per week), and social isolation.  Mental status examination findings were listed as groomed, cooperative, blunted affect, candid, alert, oriented, no evidence of perceptual or though disorder, memory and concentration within normal limits, and no variation in consciousness.  The examiner, a VA psychologist, listed a diagnosis of probable PTSD, noting that the Veteran had a history of suicide attempts and was hospitalized in service before being medically discharged with a personality disorder.  Without reviewing the claims file, the examiner noted the Veteran's reports of symptoms consistent with a diagnosis of PTSD that were related to an attack he experienced by other soldiers in which he was not seriously injured.  

In a January 2006 VA PTSD examination report, the examiner, a VA psychiatrist, noted that while the Veteran reported some symptoms of PTSD, the traumatic stressor associated with PTSD was required to be something that was out of the realm of the ordinary and threatening to the integrity of the person involved (or someone involved in viewing an episode in which the physical integrity of another individual is threatened).  Due to the fact that there were no injuries associated with the Veteran's reported beating, it was not consistent with the severity of trauma associated with PTSD.  The examiner listed diagnostic impressions of probable malingering, alcohol dependence, and nicotine dependence, opining that the Veteran did not meet the criteria for a diagnosis of PTSD.  He concluded that even if the beating in the blanket party occurred as he reported, there was no evidence of any injury observed and found that this was not the type of traumatic event that was generally associated with PTSD.  In addition, the examiner indicated that the Veteran did not spontaneously report sufficient symptoms for a diagnosis of PTSD, even if the traumatic stressor had been serious enough to qualify.  Finally, he reported that it was his opinion that the Veteran was malingering in an attempt to obtain monetary compensation. 

Records received from the Social Security Administration (SSA) in 2009 indicated that the Veteran was awarded disability benefits effective May 4, 2003, based on a primary diagnosis of anxiety-related disorders and a secondary diagnosis of mood disorders.

In essence, the Veteran contends that he has PTSD related to personal assaults occurring during his active duty service.  In his August 2007 hearing testimony, and in various written accounts presented in support of his claim (to include a November 2004 PTSD Questionnaire and personal statements dated in April 2005, October 2005, and July 2006), the Veteran alleged three principal stressors in service that caused his current PTSD.

The Veteran contends that following an in-service left ankle injury, he was unable to participate fully in his training.  As a result, he was harassed daily by fellow service members, and was assaulted on multiple occasions.  The Veteran reports that he was given a "blanket party" a week or so after breaking his ankle in July 1990, where he was held down under the sheet and beaten.  He further indicated that he sustained another physical attack in October 1990 while in "A" school when he was jumped by a group of guys, held down, and repeatedly punched in the stomach and chest area.  He also reported that he was assaulted by two service members on January 4, 1991, who beat him with his own crutches, and knocked him unconscious.  In addition, the Veteran asserted he was hospitalized on January 4, 1991, related to this trauma. 

During the August 2007 hearing and in a December 2009 personal statement, the Veteran's brother testified that he went to visit the Veteran on January 4, 1991, and was told that the Veteran had been assaulted.  He stipulated that he saw the barracks log book that day, which indicated that the Veteran was "hit with his crutches from behind and knocked unconscious."  In a December 2009 statement, the Veteran's mother has also stated the Veteran was beaten with his own crutch. 

In the September 2010 Joint Motion for Partial Remand, the parties agreed that the Board did not adequately address an inherent flaw in the January 2006 VA examiner's opinion and that an additional examination should be afforded the Veteran.  The parties commented on the January 2006 VA examiner's conclusion that due to the fact there were no injuries associated with the Veteran's reported beating, it was not consistent with the severity of trauma associated with PTSD.  That finding was noted to contravene with the Court's guidance that it is not the medical examiner's role to determine if the record corroborates the appellant's account of his in-service injury in Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that "the medical examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").  Absent objective medical evidence to the contrary, it was noted that the Veteran's testimony regarding his in-service injury should have been accepted by the examiner as true under Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remanding where VA examination was inadequate for evaluation purposes) and Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).

It was further noted that the case should be remanded for the Board as the parties agreed that the Board's statement of reasons and bases was inadequate, to the extent its findings regarding the Veteran's in-service stressors appeared inconsistent with other evidence of record, resulting in the Board's failure to fully address the Veteran's pre-January 1991 stressors.  The evidence of record was noted to reveal that the Veteran advised VA of another personal assault occurring in October 1990 (in addition to the June 1990 and January 1991 events) that the parties agreed was not fully addressed by the Board.  The parties also cited on the Board's reliance on the inadequate September 2006 VA examination findings in determining that evidence of record failed to corroborate the Veteran's claimed stressor events. 

As an initial matter, the Board finds that further efforts consistent with the VA's duty to assist obligation (discussed in detail below) are found to be necessary in order to aid the Veteran in obtaining verification of the claimed in-service stressors leading to the onset of his claimed PTSD.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Although VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to determine when additional information is needed to adjudicate a claim.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  In light of the cumulative record, case law, and instructions from the Joint Motion for Partial Remand discussed above, the AMC should also arrange for the Veteran to undergo an additional examination to clarify whether he has PTSD based on any verified stressor(s).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Columbia, South Carolina; however, as the claims file only includes treatment records from that facility dated up to December 2007, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed PTSD from the Columbia VAMC for the period from December 2007 to the present.

2.  The AMC should undertake additional development regarding the claimed in-service stressors.  The AMC must first thoroughly review the claims file and prepare a summary of the claimed stressors identified by the Veteran.  

Thereafter, the AMC should contact the National Archives and Records Administration (NARA), U.S. Army and Joint Services Records Research Center (JSRRC), Department of the Navy, the Naval Historical Center in Washington, DC, and/or any other appropriate entity and request copies of any documents which would reflect injuries that occurred at the Veteran's assigned barracks, such as, but not limited to, copies of barracks logs, for the period the Veteran was stationed at the Fleet Combat Training Center Atlantic at Dam Neck in Virginia Beach, Virginia - OSA School, in barracks identified as BKS 519 for the time period from November 1990 to January 1991.  

If any entity indicates that records may be obtained somewhere else, then an attempt to obtain records from that location should be made as well (unless the AMC has attempted to obtain records from that location in the past).  Once received, any documents must be reviewed in detail for purposes of stressor verification and associated with the Veteran's claims folder.

3.  Following receipt of additional data from the NARA, Department of the Navy, Naval Historical Center, NPRC, JSRRC, and/or any additional source, as well as the completion of any additional development suggested by the any of the aforementioned organizations, the AMC must prepare a report detailing the nature of any in-service stressful event(s), verified by the data on file.  The report and/or determination relating to each of the foregoing must then be added to the claims file.

All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified, a notation to that effect should be included in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  The Veteran is to be afforded a VA medical examination to determine the nature and etiology of his claimed PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The AMC must specify for the examiner the stressor(s), if any, that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor(s) in service.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the DSM-IV, and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service stressor found to be established by the record.  

If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's verified stressor(s).  In reviewing the Veteran's claims file, the examiner should also identify and examine all records indicating any signs/indicators or change of behavior or performance subsequent to the claimed personal assaults alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence to changes.    

In providing the requested findings and opinions, the examiner should acknowledge the Veteran's assertions regarding his claimed in service stressors events as well as the causal link between his claimed PTSD and those events, VA treatment records dated from 2004 to 2007 showing diagnoses of PTSD, and the opinion and findings of the VA psychologist in the September 2005 VA examination report as well as of the VA psychiatrist in the January 2006 VA examination report.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

6.  After completion of the above and any additional development deemed necessary, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case (SSOC) in June 2009.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


